Citation Nr: 1537789	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a left cerebellar infarction.

2.  Entitlement to service connection for a disability manifesting as chronic motor and sensory problems of the bilateral upper and lower extremities (including peripheral neuropathy).

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

4.  Entitlement to service connection for the residuals of a cold injury.

5.  Whether there was clear and unmistakable error (CUE) in the February 1995 rating decision denying service connection for headaches.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1986, and from August to December 1990, with additional service in the Air Force Reserve, including periods of active and inactive duty for training (ACDUTRA & INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Board remanded these claims for additional development.

The Board observes that the Veteran's claim for the residuals of a cold injury is more appropriately phrased as a claim for service connection for a disability manifesting as motor and sensory deficits of the bilateral upper and lower extremities, as demonstrated by the evidence.  The Board has added such a claim for consideration, as reflected above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this decision, the Board is denying service connection for the residuals of a cold injury, as well as the Veteran's allegation of CUE in the February 1995 rating decision.  The issues of entitlement to service connection for the residuals of a cerebellar infarction, for headaches, for a disability manifesting as motor and sensory deficits of the bilateral upper and lower extremities, and for a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed below.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had a cold injury during service.

2.  There was no CUE in the February or September 1995 rating decisions denying service connection for headaches.

3.  The Veteran's claim for service connection for headaches was last denied in a September 1995 decision.  He did not appeal that decision and it is now final.  Since then, he has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a cold injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The February and September 1995 decisions were not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The September 1995 decision is final.  New and material evidence has since been received, and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in this case.  Indeed, relevant treatment records have been associated with the claims files.  38 C.F.R. § 3.159(c).  Further, VA examination opinions have been obtained that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Because CUE claims are not conventional appeals and are fundamentally different from any other kind of action in VA's adjudicative process, the duties mandated in the VCAA are not applicable to CUE claims, and further discussion is unnecessary.  See Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79   (2001) (en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in a CUE case because "there is nothing further that could be developed").  

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service records do not show that he had a cold injury during service, and he has not so alleged.  Indeed, when submitting and discussing evidence in support of his claimed "cold injury" in December 2005, he actually discussed and presented evidence regarding his cerebellar infarction, and the symptoms he relates to that event, rather than an incident involving extreme temperatures.    In a June 2014 statement, he indicated that he thought his "cold injury" was related to his stroke.  

Further, during the January 2014 VA examination, scheduled pursuant to the Board's November 2011 remand, he denied having a cold injury.  He instead reported that he has had circulation problems starting after his stroke, and complained of bilateral numbness and tingling in the hands and feet.  The VA examiner diagnosed peripheral neuropathy of the bilateral upper and lower extremities, but opined against a relationship to a cold injury in service, as there was no cold injury.  She also noted that his records did not show a history of the circulation problems that are associated with cold injury.

As there was no cold injury in service and there are no circulation problems associated with a cold injury, service connection for the residuals of a cold injury must be denied.  The Veteran's claim for chronic motor and sensory problems of the bilateral lower and upper extremities, which includes consideration of peripheral neuropathy, is discussed in the REMAND portion below.

CUE

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § § 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  The claimant has one year from notification of the RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a) (2015). 

There are two methods available to revisit final VA decisions: challenges based on CUE (see 38 U.S.C.A. §§ 5109A , 7111); and, requests to reopen  claims based on new and material evidence (see 38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In this decision, the Board is addressing both avenues.
  
Previous determinations are final and binding, and will be accepted as correct in the absence of CUE.  Where the evidence establishes a clear and unmistakable error was committed, however, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The Court has devised a three-prong test to ascertain the presence of CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is the type of error that, once identified, compels reviewers to conclude that the result would have been manifestly different had the error not occurred.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

CUE must be reasonably raised with some degree of specificity as to the errors committed.  Id.

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A disagreement as to how the facts were evaluated is not a basis for CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell v. Principi, 3 Vet. App. 310 (1992).  Moreover, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In a February 2007 statement, the Veteran alleged that it was CUE to have denied his service connection claim for headaches.  He asserts that he had surgery in a foreign hospital and his headaches started immediately after that.  He has not adequately explained how this statement establishes CUE, but he is essentially arguing that not all the facts were considered, or were misinterpreted.  These are not clear and unmistakable errors.  Thompson, Luallen, Russell, supra.  Further, his allegations regarding the connection between the surgery and the date his headaches began were discussed in the April 1994 VA examination, and were mentioned in the February 1995 rating decision, thus he has not alleged there were facts that were not before adjudicators.  Fugo, supra.

He has not alleged that any law was incorrectly applied.  To the extent that he is arguing that his lay statements were not adequately considered, the Board again points out that the differences in interpretation or weighing of the facts does not arise to CUE.  Thompson, Luallen, Russell, supra.  

Accordingly, there was no CUE in either the February or September 1995 rating decisions denying headaches.  

New and material evidence

A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As mentioned above, the Veteran's claim to service connect headaches was initially denied in February 1995.  He asked for reconsideration, and it was again denied in September 1995.  Each time, the RO found that the evidence did not show a relationship to his active duty service.

Since then, the Veteran has submitted evidence that his headaches are possibly related to an undiagnosed illness, or to the cerebellar infarction he had in 2001.  This is new evidence, and raises the possibility of substantiating the claim.  His claim to service connect headaches is therefore reopened.


ORDER

The claim for service connection for the residuals of a cold injury is denied.

The motion to revise the February or September 1995 rating decisions on the basis of CUE is denied.

The claim of entitlement to service connection for headaches is reopened. 


REMAND

The Veteran's remaining claims require additional development.  

In regard to his claim for service connection for the residuals of a cerebellar infarction, an updated Gulf War examination should be conducted for an opinion as to whether any of his symptoms are attributable to undiagnosed illnesses related to service in Southwest Asia.  38 C.F.R. § 3.317.  

The December 2008 VA Gulf War examiner concluded that the vertebral dissection that caused the Veteran's cerebellar infarction (also, "stroke") was due to a congenital defect in the artery.  The Board obtained a medical opinion from a non-VA neurologist in February 2015, who opined that it was more than likely a spontaneous dissection not caused by a congenital defect, but did not provide an opinion as to whether an undiagnosed illness could have caused the dissection.  The neurologist noted that studies have found that patients that have spontaneous dissections are more likely to have characteristics also seen in people with "connective tissue diseases," even though the patient may not actually be diagnosed with such a disease.  This statement suggests that the Veteran's vertebral dissection could have been caused by an undiagnosed illness.  

The February 2015 opinion considered some of the Veteran's complaints, and opined that some of his symptoms were likely a residual of the stroke.  He opined that the Veteran's neurological deficits (which have been inconsistently diagnosed as peripheral neuropathy), were not likely a result of the stroke, and that neither were tremors, balance problems, and spatial disorientation.  He also noted that the Veteran's neurological abnormalities were not consistent with a peripheral neuropathy diagnosis.  Therefore, an opinion should be obtained as to whether these symptoms, along with the Veteran's headaches, represent objective symptoms of an undiagnosed illness.  Id.

Accordingly, his claims to service connect headaches and a disability manifesting as motor and sensory problems of the bilateral upper and lower extremities, and for a TDIU, are inextricably intertwined with that inquiry.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed symptoms, including headaches, tremors, imbalance, spatial disorientation, heat intolerance, intermittent tingling and numbness in the bilateral hands and feet, weakness in the bilateral upper and lower extremities, and vertebral dissection leading to cerebellar infarction.  The examiner is asked to review the claims file prior to the examination.

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After conducting a complete examination, the examiner is asked to provide the following opinion for each one:

a.  After review of the evidence regarding the vertebral dissection, is it possible to attribute its cause to a known diagnosis?  For purposes of this opinion, refer to the February 2015 medical opinion, which opined against a congenital defect as the cause of the vertebral dissection.

b.  Does the Veteran suffer from chronic symptomatology associated with headaches, or tremors, or imbalance, or spatial disorientation, or heat intolerance, or intermittent tingling and numbness of the bilateral hands and feet, or weakness in the bilateral upper and lower extremities, or all or any of the above symptoms?  If so, are any of the symptoms attributable to a known diagnosis?  Please name all appropriate diagnoses.  If no diagnosis can be made based on testing and the evidence, so state.

If a diagnosis is predicated on other symptomatology, then the examiner is asked to comment on whether the other symptomatology is attributable to a known diagnosis.  For example, his headaches have been attributed to muscular tension.  The examiner is asked to also provide an opinion as to whether muscular tension is attributable to a known diagnosis.

The examiner is advised that he or she is expected to record all noted signs and reported symptoms, document clinical findings, and provide a diagnosis where possible.  If the signs and symptoms are not characteristic of a known clinical diagnosis, then so state.  

All opinions are to be supported with citation to evidence in the record and to medically accepted knowledge.  The examiner is asked to comment on the discussion provided in the February 2015 medical opinion, especially regarding whether the Veteran's motor and sensory symptoms are accurately diagnosed as "peripheral neuropathy," and to the discussion of the potential causes of the spontaneous dissection.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal with attention to the provisions of 38 C.F.R. § 3.317.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


